Exhibit 10.1


Contract No. 051555-0001-0000        Amendment Number 2




AMENDMENT TO RAYONIER INVESTMENT AND SAVINGS PLAN FOR SALARIED EMPLOYEES (“the
Plan”)
WHEREAS, Rayonier Inc. (the “Employer”) maintains the Rayonier Investment and
Savings Plan for Salaried Employees (the “Plan”) for its employees;
WHEREAS, Rayonier Inc. has decided that it is in its best interest to amend the
Plan;
WHEREAS, Section 14.01(b) of the Plan authorizes the Employer to amend the
selections under the Rayonier Investment and Savings Plan for Salaried Employees
Adoption Agreement.
NOW THEREFORE BE IT RESOLVED, that the Rayonier Investment and Savings Plan for
Salaried Employees Adoption Agreement is amended as follows. The amendment of
the Plan is effective as of 6-1-2016.
1.   The Adoption Agreement is amended to read:
 
5-3
PLAN COMPENSATION: Plan Compensation is Total Compensation (as defined in AA
§5-1 above) with the following exclusions described below.
 
 
 
Deferral
Match
ER
 
 
 
 
 
¨
¨
¨
(a)
No exclusions.
 
 
 
N/A
¨
¨
(b)
Elective Deferrals (as defined in Section 1.46 of the Plan), pre-tax
contributions to a cafeteria plan or a Code §457 plan, and qualified
transportation fringes under Code §132(f)(4) are excluded.
 
 
 
þ
þ
þ
(c)
All fringe benefits (cash and noncash), reimbursements or other expense
allowances, moving expenses, deferred compensation, and welfare benefits are
excluded.
 
 
 
¨
¨
¨
(d)
Compensation above $____ is excluded. (See Section 1.97 of the Plan.)
 
 
 
¨
¨
¨
(e)
Amounts received as a bonus are excluded.
 
 
 
¨
¨
¨
(f)
Amounts received as commissions are excluded.
 
 
 
¨
¨
¨
(g)
Overtime payments are excluded.
 
 
 
¨
¨
¨
(h)
Amounts received for services performed for a non-signatory Related Employer are
excluded. (See Section 2.02(c) of the Plan.)
 
 
 
¨
¨
¨
(i)
“Deemed §125 compensation” as defined in Section 1.141(d) of the Plan.
 
 
 
¨
¨
¨
(j)
Amounts received after termination of employment are excluded. (See Section
1.141 (b) of the Plan.)
 
 
 
þ
þ
þ
(k)
Differential Pay (as defined in Section 1.141 (e) of the Plan).
 
 
 
þ
þ
þ
(l)
Describe adjustments to Plan Compensation: Sign-on and achievement bonuses; All
short term disability or disability salary continuation payments; foreign
service allowance; bonuses and overtime for Employer Retirement Contributions.
 
 
[Note: Any exclusions selected under this AA §5-3 that do not meet the safe
harbor exclusions under Treas. Reg. §1.414(s)-l, as described in Section 1.97
(a) of the Plan may cause the definition of Plan Compensation to fail to satisfy
a safe harbor definition of compensation under Code §414(s). Failure to use a
definition of Plan Compensation that satisfies the nondiscrimination
requirements under Code §414(s) will cause the Plan to fail to qualify for any
contribution safe harbors, such as the permitted disparity allocation or Safe
Harbor 401 (k) Plan safe harbors. Any adjustments to Plan Compensation under
this AA §5-3 must be definitely determinable and preclude Employer discretion.
See AA §6C-4 for the definition of Plan Compensation as it applies to Safe
Harbor Contributions.]
 





©Copyright 2014    Massachusetts Mutual Life Insurance Company    6-1-2016
Page 1

--------------------------------------------------------------------------------

Exhibit 10.1


Contract No. 051555-0001-0000        Amendment Number 2


2.   The Adoption Agreement is amended to read:
 
 
6-4
SPECIAL RULES.  No special rules apply with respect to Employer Contributions
under the Plan, except to the extent designated under this AA §6-4. Unless
designated otherwise, in determining the amount of the Employer Contributions to
be allocated under this AA §6, the Employer Contribution will be based on Plan
Compensation earned during the Plan Year. (See Section 3.02(c) of the Plan.)
 
 
þ
(a)
Period for determining Employer Contributions. Instead of the Plan Year,
Employer Contributions will be determined based on Plan Compensation earned
during the following period: [The Plan Year must be used if the permitted
disparity allocation method is selected under AA §6-3 above.]
 
 
 
 
¨
(1)
Plan Year quarter
 
 
 
 
¨
(2)
calendar month
 
 
 
 
þ
(3)
payroll period
 
 
 
 
¨
(4)
Other:
 
 
 
 
[Note:  Although Employer Contributions are determined on the basis of Plan
Compensation earned during the period designated under this subsection, this
does not require the Employer to actually make contributions or allocate
contributions on the basis of such period. Employer Contributions may be
contributed and allocated to Participants at any time within the contribution
period permitted under Treas. Reg. §1.415(c)-l(b)(6)(B), regardless of the
period selected under this subsection. Any alternative period designated under
subsection (4) may not exceed a 12-month period and will apply uniformly to all
Participants.]
 
 
¨
(b)
Limit on Employer Contributions.  The Employer Contribution elected in AA §6-2
may not exceed:
 
 
 
 
¨
(1)
____% of Plan Compensation
 
 
 
 
¨
(2)
$ _____
 
 
 
 
¨
(3)
Describe:
 
 
 
 
 
 
[Note:  Any limitations under this subsection (3) must satisfy the
nondiscrimination requirements of Code §401 (a)(4) and the regulations
thereunder.]
 
 
¨
(c)
Offset of Employer Contribution.
 
 
 
 
¨
(1)
A Participant’s allocation of Employer Contributions under AA §6-2 of this Plan
is reduced by contributions under ________________ [insert name of plan(s)].
(See Section 3.02(d)(2) of the Plan.)
 
 
 
 
¨
(2)
In applying the offset under this subsection, the following rules apply:    
 
 
 
 
[Note:  Any language regarding the offset of benefits must satisfy the
nondiscrimination requirements under Code §401 (a)(4) and the regulations
thereunder.]
 
 
¨
(d)
Special rules:
 
 
 
 
[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]





©Copyright 2014    Massachusetts Mutual Life Insurance Company    6-1-2016
Page 2

--------------------------------------------------------------------------------

Exhibit 10.1


Contract No. 051555-0001-0000        Amendment Number 2




EMPLOYER SIGNATURE PAGE
PURPOSE OP EXECUTION. This Signature Page is being executed for Rayonier
Investment and Savings Plan for Salaried Employees to effect:
¨
(a)
The adoption of a new plan, effective ____ [insert Effective Date of Plan].
[Note: Date can be no earlier than the first day of the Plan Year in which the
Plan is adopted.]
¨
(b)
The restatement of an existing plan, in order to comply with the requirements of
PPA, pursuant to Rev. Proc. 2011-49.
 
 
(1)
Effective date of restatement: ___. [Note: Date can be no earlier than January
1, 2007, Section 14.01(f)(2) of Plan provides for retroactive effective dates
for all PPA provisions, Thus, a current effective date may be used under this
subsection (1) without jeopardizing reliance.]
 
 
(2)
Name of plan(s) being restated:   
 
 
(3)
The original effective date of the plan(s) being restated:    
þ
(c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.
 
 
(1)
Effective Date(s) of amendment/restatement: 6-1-2016   
 
 
(2)
Name of plan being amended/restated: Rayonier Investment and Savings Plan for
Salaried Employees   
 
 
(3)
The original effective date of the plan being amended/restated: 3-1-1994   
 
 
(4)
If Plan is being amended, Identify the Adoption Agreement section(s) being
amended: 5-3(e)(g) and (l), Plan Compensation will now include Bonuses and
Overtime and the following has been modified under other Plan Compensation
exclusions: Sign-on and achievement bonuses; All short term disability or
disability salary continuation payments; foreign service allowance; bonuses and
overtime for Employer Retirement Contributions; and 6-4(a)(3) the Employer
Contribution period will now be each payroll period.   
VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change In
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
 
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company   
 
Address: 1295 State Street Springfield, MA 01111-0001   
 
Telephone number: (800) 309-3539   
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §401(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable IRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for [he
Employer’s needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.
Rayonier Inc.
(Name of Employer)
Shelby Pyatt VP, HR
(Name of authorized representative) (Title)
/s/ Shelby Pyatt 2/25/16
(Signature) (Date)





©Copyright 2014    Massachusetts Mutual Life Insurance Company    6-1-2016
Page 3